DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 6/17/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Ouyang et al. U.S. PGPUB No. 2011/0240844 discloses that the housing comprises an outer housing mounted on the mounting base, the suction device being mounted on the outer housing; an inner housing mounted in the outer housing.

    PNG
    media_image1.png
    657
    771
    media_image1.png
    Greyscale

However, Ouyang does not disclose a sealing material provided between the outer housing and the inner housing, wherein the outer housing, the inner housing and the sealing material are provided to define a second accommodation chamber in communication with the first accommodation chamber.
Perkins et al. U.S. PGPUB No. 2007/0023677 discloses a sampling probe comprising a second accommodation chamber 50 formed inside a first accommodation chamber by an inner housing within to an outer housing 10 (as illustrated in figure 6). However, there is no explicit disclosure that a sealing material is provided between the outer housing an the inner housing.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a sampling probe, comprising: a first accommodation chamber; a sealing material provided between an outer housing and an inner housing, wherein the outer housing, the inner housing and the sealing material are provided to define a second accommodation chamber in communication with the first accommodation chamber, and a suction device is disposed on the outer housing and communicated with the second accommodation chamber and configured to suck gas into the first accommodation chamber.

Regarding dependent claims 3-14; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881